Decree reversed on the law and facts and matter remitted to the Surrogate’s Court to enter a decree in accordance with the memorandum. Memorandum: Upon the record before us it appears that the accounts opened in the names of the deceased and the respondent Annabelle Hannon out of funds contributed exclusively by the decedent in the Merchants National Bank & Trust Company of Syracuse and the First Trust & Deposit Company are not true joint tenancies but rather are accounts held in joint form for convenience. As to the joint tenancy account opened in the name of decedent and respondent in the Onondaga County Savings Bank from funds of decedent previously on deposit in said bank, it does not appear that the decedent consciously approved the opening of said account in such form. It follows that the decree appealed from should be reversed and the respondent directed to pay over to the executor of the deceased, Mary Bell, the balances in all three accounts at the date of the death of the decedent. All concur, McCurn, P. J., not voting. (Appeal from a decree of Onondaga Surrogate’s Court determining the owner of certain bank accounts, in a discovery proceeding.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.